Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  October 7, 2016                                                                                     Robert P. Young, Jr.,
                                                                                                                Chief Justice

  153786(94)                                                                                          Stephen J. Markman
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                           Joan L. Larsen,
  In re HICKS/BROWN, Minors.                                                                                         Justices
                                                                   SC: 153786
                                                                   COA: 328870
                                                                   Wayne CC Family Division:
                                                                   12-506605-NA

  _____________________________________/

        On order of the Court, the motion to strike is DENIED.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          October 7, 2016
         p1004
                                                                              Clerk